Argued May 25, 1933.
Defendant appeals from the refusal of judgment n. o. v. and a new trial in two actions, both resulting from the same automobile collision and tried as one in the court below.
There is nothing in the record to justify a reversal, particularly since, on a motion for judgment non obstante veredicto, the evidence must be considered in the light most favorable to plaintiff. Assignments of error raise only questions involving facts which were properly submitted to the jury, and we find ample testimony warranting the verdicts. The evidence does not, as argued by defendant, show incontrovertible physical facts proving *Page 250 
the accident could not have occurred as claimed by plaintiff.
The judgments are affirmed.